FILED
                            NOT FOR PUBLICATION                                MAY 06 2011

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TRILUKI WAHJUDI,                                 No. 07-72677

              Petitioner,                        Agency No. A077-302-557

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted May 4, 2011**
                                Pasadena, California

Before: SILVERMAN, TALLMAN, and CLIFTON, Circuit Judges.

       Triluki Wahjudi, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          -2-
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

findings of fact, Hoxha v. Ashcroft, 319 F.3d 1179, 1182 n.4 (9th Cir. 2003), and

de novo claims of due process violations in removal proceedings, Colmenar v. INS,

210 F.3d 967, 971 (9th Cir. 2000). We dismiss in part and deny in part the petition

for review.

      This court lacks jurisdiction to consider Wahjudi’s challenge to the finding

that his asylum application is time-barred and not excused by changed or

exceptional circumstances because it is based on a factual dispute. See Ramadan v.

Gonzales, 479 F.3d 646, 650 (9th Cir. 2007) (per curiam). Accordingly, we

dismiss the petition as to his asylum claim.

      Substantial evidence supports the agency’s denial of withholding of removal

because the robberies, extortion, and single incident of physical harm Wahjudi

experienced in connection with his cigarette store did not rise to the level of

persecution. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir. 1995); see also

Gormley v. Ashcroft, 364 F.3d 1172, 1178 (9th Cir. 2004). Substantial evidence

also supports the agency’s finding that Wahjudi failed to show it is more likely

than not he would be persecuted in the future, even under a disfavored group

theory. See Hoxha, 319 F.3d at 1184-85. Further, the record does not compel the

conclusion that Wahjudi established a pattern or practice of persecution of Chinese
                                          -3-
Christians in Indonesia. See Wakkary v. Holder, 558 F.3d 1049, 1060-62 (9th Cir.

2009).

      Substantial evidence also supports the agency’s denial of CAT relief because

Wahjudi failed to establish it is more likely than not he would be tortured if

returned to Indonesia. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir. 2004).

      Wahjudi’s contention that the IJ violated his due process rights by

considering evidence from other asylum applicants’ testimony fails because he did

not demonstrate prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and substantial prejudice for a petitioner to prevail on a due

process claim). His contention that the BIA erred in finding the IJ committed a de

minimus error is not supported by the record. See id.

      PETITION FOR REVIEW DISMISSED IN PART, DENIED IN PART.